1ST co>
                                                HOUSTON."!*

                                                                                      FILED IN
                                                                                1STCOURTOFAPPEALS
  To: First circuit                                                               HOUSTON,TEXAS
                                           CUEBK
  From: Rita Lemons
                                                                                  FEB 1 3 2014

  Re: Appeal of final decisions        lf$2j  |J* oi ,6 -oojloW. clerk.
                                        H-13 0836 CV
                                                                   cmsr0PmH APRINE
  Date: February 05, 2014             fippteQ fio. i5-oar?oi cV
         AFFIDAVIT IN SUPPORT OF APPELLANTS, LEMONS MOTION FOR ENTRY OF ORDER

 This letter is in response to the letter received , informing me, my appeal may be dismissed for
 lack of jurisdiction. Appellant request the courts to take into consideration that some of the/
 issues were done without my initial knowledge and because of this fact lemons was not aware,
 of specifie wrongs and what to do about them. The final decisions I am requesting the Appeals \
 court to rule on are as follows:

 A. Please note all of these specified events addressed here are after Mr. Joe Lee, Attorney
 Payne and County Attorney Brian Quinterro conspired and executed the scheme of stopping
 my sale scheduled on January 03, 2012.1 paid Precinct 7 for the 5th time'to execute. Attorney       •
 Conrad paid for 1 writ of Execution in 2002.
 B. On January 03, 20121 was at the Auction and I noticed property 8120 Corinth was not listed
on the Sherriffs list. I purchase a Daily Court review paper and I did not see the property listed
on it either, i was inquiring about the listing and Deputy Milam just looked over and said oh Ms.
Lemons tell her the sale has been stooped. I asked why, I was being ignored.
C. Out of the massive crowd stepped a man with his hand extended and said Ms. Lemons. I
answered yes he said I'm Brian Quinterro county attorney for precinct 7 and I need foryou to
come to the court house. I asked why was my sale stopped. After asking several times, He said
that's why I need for you to come to the court house. I followed him to the 10th floor and then I
stopped and said I'm not going any further because I keep asking you why my sale was stopped
and I haven't received an answer yet. Brian Quinterro stopped, abruptly turned to me and said
"it was stopped by a higher court.
D. On January 03, 2021 was sworn into a kangaroo court hearing.
E. Brian Quinterro left a message on my phone, threatening me to drop all charges against
Precinct 7 or suffer the consequences we had discuss, (we never had any discussion except on
the date he lead me from my sale tothe kangaroo hearing, before Judge Sandhil.
F. I have been trying to get the Defendants and the parties who acted in concert to further
injure me to appear and answer, via notifying them, certified return receipt and facsimile.          *
They refused to appear. Note Payne and Lee did not appear 5 times after submitting their
frivolous and fraudulent claims against me and my company, from February 11, 2012 to August              '-*-%,
09,2012.
G. I have been humbly requesting Sanctions and other rights since February 10, 2012 to
December 02, 2013, as a means to deter them, as well as for some sort of cure for their illegal
and hurtful acts and have not received a fair ruling in accordance with Federaliulels and the
governing laws and statutes of the state of Texas, for their multiple violations against Lemons,
Appellants.                                                         -          *


                                                                     «,   «
  H. In May 2013, Appellant Lemons requested a Show Cause Order to be issued for Attorney
  William Conrad to Show Cause why he spoke for the Appellants not opposing the stop of the
  sale of property 8120 Corinth Houston, Texas 77051. Attorney Conrad had not spoken to me in
  years and had not represented me since 2002. We had not spoken since my son, plead (2002
  or 2003).
  I.  Lemons was not notified of the Appeal Joe Lee and Joyce Hickman filed with the First Court
  of Appeals until around October 2012. Lemons was attempting to obtain a $30,000.00 dollar
  bond, because Judge Sandhill stipulated this is what I must post to be able to activate the
  Receiver he granted per my former attorney Jared Yniguez's request.
 1. On June 28, 2013 An order was signed forJoyce Hickman Lee, Joe Payton Lee and Attorney
 Andrew Payne to Show Cause: 1. Why the Appellees, Hickman and Lee had not paid the
 judgment debt owed since 2001 2. Why Lee represented to the courts that I was a willing
 participant in a scheme to defraud Medicare and Medicaid 3. To present evidence of their
 allegations. 4. To answer the interrogatories forwarded to them at that point 3 times, 5. To
 attach my judgment to their bank accounts.6. Jail sentencing until my judgment was paid in full.
 2. On June 28, 2013 Joyce Hickman Lee neither Attorney Andrew Payne appeared for the
 Show Cause hearing.
 3. On June 28, 2013, Judge Sandhill said a warrant will be issued for Attorney Payne.
 4. On June 28, 2013 Mr.Judge Sandhill gave Mr. Joe Lee an additional 8 days to answer
 interrogatories received.by Lemons and former attorney for appellants, Jared Yniguez.
 5.   On July 05, 2013, Lee had not submitted the answers. I scheduled a hearing and On July 19,
 2013.

 6.   On July 19, 2013 Lee appeared with his new attorney and they submitted incomplete and
 untruthful answers.
7. On July 19, 2013,1 asked Judge Sanhill why Attorney Payne has not been arrested? Judge
Sandhill. because he is an Officerof the courts and a little more leniency was given to officers
of the court. Proof of Service was presented and had been filed with the courts.
8. On July 19, 2013 John Boudrauex requested a continuance to review the history of civil
case 200034100.
9. The hearing was scheduled for August 09, 2013 at 9:00 a.m.
10. On August 09, 2013, Mr. Lee and Att. Boudrauex did not appear.
11. On August 09, 2013, our case was the first on the docket to be heard.
12. Judge Sandhill called our case last. Then he called Attorney Boudreaux and told who ever
he was speaking to on the phone that Mr. Lee and Attorney Boudrauex had until 10:00 a.m. to
make it to the hearing.
13. On August 09, 2013, Judge Sandhill called the ease and I stood before him.
14. On August 09, 2013, Judge Sandhill said: 1. Awarrant will be issued for Mr. Lee's arrest ,Mr.
Lee was going to jail,2. attaching my Judgment 3. fining Mr. Lee $1,000.00.
15. On August 12, 2013, Judge Sandhill recused himself and transferred the case to the 151st,
Judge Mile Englehart.
16. On August 16, 2013, Mr. and Mrs, Joe Payton Lee granted all rights to four properties that
was under the Abstract of Judgment. To: Calvin Brown Film number 2023032829; 2. Joe Payton
Lee Jr. Film number 20130419937; Joe Payton Lee Jr. Film number 20130419945, and Donnie
Ray Lee Film number 20130419945. Exhibits 10 to 15
 17. On September 18, 2013, Joe Lee via attorney John Bodrauex filed a TRO, Injunction, and a
 Bill of Review under civil number 2013 55684, to deceive the Appellants and further injure
 Lemons. Ancillary Judge Carter granted Mr. Lee's TRO filed by Attorney John Boudrauex,
 18. On September 19, 2013, Mr. and Mrs. Joe Lee granted all right to property, L0013 B0081,
 film number 20130482765.
 19.   On September 27, 2013,via Precinct 7, Deputy Dela Rosa called and informed Lemons of
 the   TRO and that my sale would not be conducted.
 20.   On September 30, 2013, Lemons was notified via Process Server.
 21.   On October 01, 2013, Lemons received an Order from Ancillary, Judge Baker. ( Please
 consider number 9. And the request Boudrauex made to the courts/ Judge Sandhill to review
 the history of the case.
 22. On September 04, 2013
 23. On December 02, 2013, a hearing was scheduled . All parties were notified properly.
 24. On December 02, 2013, Judge Englehart made rulings on the multiple issues presented to
 the 127th and the 151st court bythe Plaintiff/Appellant such as Motion for; 1. Default
Judgment, for disobeying court Orders and for the multiple non appearances of Mr. Lee and
Attorney Payne, and non appearance of Lee and Boudrauex.XXXXX, 2. Summary Judgment, 1.
for disobeying Court Orders,2. for filing Fraudulent and Frivolous Pleadings to the courts, 3. for
the intentional and malicious deprivation of what legally and rightfully Lee and all who have
assisted the Defendants/Appellees with their prohibited actions and know the debt is valid and
owed to the Plaintiffs/Appellants. 4. Application for Indigence. 5. Motion to find in Contempt
and Sanction pursuant Rule 11, and rule for Effective Deference 6. Motion to Strike Bill of
Review, 7. Request for Order for FOIA release,8. Request for. Declaratory Judgment.
25. On December 02, 2013, Judge Englehart made rulings on the Defendants in civil action
200034109 and Plaintiffs in civil action 201355684. Judge Englehart denied Mr. Lee and
attorney Boudrauex's Motion to Abate Judgment signed on December 11, 2001, via Judge
Sharofilyn Woods.
26. On December 02, 2013, Judge Englehart granted Mr. Lee and attorney Boudrauex'sMotion
for Continuance for the Bill of Review.
27. On December 02, 2013, Judge Englehart stated to Lemons that there was nothing stopping
me from collecting my judgment.
28. On January 08, 2014, Lemons paid for another Writ of Execution (9th Writ). Lemons
received the Citation on December 28, 2013.
29. On December 31, 2013, Lemons paid Precinct 7 another $400.00 to Execute Writ for sale of
property 8120 Corinth Houston, Texas 77051.
30. On January 08, 2014, Deputy DelaRosa returned my call and responded to the message I
left her regarding when my sale would be conducted, and the brief letter I left for her or
whoever handles Precinct 7's FOIA request. She told me my sale would be conducted in March
2014.1 expressed that Iwant my sale to be in February because 30 days is sufficient to get my
information to the daily Court Review. She told me she had already sent the list for the
February sale, but she would call the Daily Court Review, see what she could do and call me
back
31. On January 19, 2014, John Boudrauex called and stated his desire to with draw
 32. On January 29, 2014, Attorney John Boudrauex filed a Motion to Withdraw. Hearing
 scheduled for February 17, 2014.
 33. On February 01, 2014, Lemons registered at approximately 10:02, for the Auction and
 immediately went to go and attend. This time Precinct 7 was inside, my daughter and I
 scrambled to locate where they were. When my daughter and Ifound them Deputy Dela Rosa
 told me the sale had already been conducted. Itold her that Iwanted to bid on my sale she told
 me she was not calling it again and speak to Brian Quinterro. Itold her and the police Officer,
 who initially was sitting and then stood as Iwas expressing that I want to bid on my property,
 that I will not wait on Brian Quinterro, what am I going to wait on Brian Quinterro for? Itold her
 that Brian Quinterro can meet me at Judge Engleharts because that is where I am going.
 34. On January 31, 2014, Lemons filed an Application to Garnish
 35. On February 04, 2014,1 filed an Emergency Motion with the Ancillary Judge, Al Bennett,
 requesting the court to issue an Order to Injunction Precinct 7 from denying me the right to
 collect on myjudgment. The Motion was denied and a hearing was set for February 28, 2014.

                                            SUMMARY


Appellant, Lemons was unaware of Joyce Hickman Lee and Joe Payton Lee's pleadings to the
Appeals count until July 2012, because I truly wasn't notified. I wasn't aware of Joe Lee's
pleadings to the District court until after January 03, 2012. Neither Joyce or Joe Lee notified me
of any submission made to the courts or any entity. Lemons has Plead the events and issues to
the lower courts and seemingly it upset the fact finders that Iam upset because of all the illegal
acts imposed upon my family, my company and myself when I have endured the malicious
violations and the expenses attempting to get the judicial institutions to punish the violators.
The added hardships of being a victim of true criminals intentional forced deprivation and my
name being blackballed or labeled as a person or entity that commits Fraud, Forgery and
momentarily, God knows whatever else has been done.

I have lost everything that I have honestly worked for and sacrificed to achieve. I was totally
unaware of the Hickman and Lees criminal activities to obtain their riches. I don't understand
how Joe and Joyce have been allowed to contempt the courts and injury a person of my true
character. I truly don't understand why it has been an agreed objective to suffer my children
and I when their sole provider hands have been bound as though I've done something to
warrant the attacks from so many who aren't even aware of the facts. It is mind baffling how
the ones in position to right the wrongs to some degree, have elected to ignore and in a sense
reward the individuals who are directly a majorcause of me and my interest injuries.
Judge Sandhill allowed all the prohibited events and recused himself, knowing I was oblivious
to what was going on and what to do, oppose to resolving the matters in his court, he allowed
his court to be a playing field for the Defendants to attempt to use trickery and more deceit to
deny Lemons what justifiably is in debted to her and her children..

Judge Englehart denied victimized indigent Appellant, Lemons Motion for Entry which
addressed the injurious events, which the review of civil case 20034109 reveals and proves
 how reasonably Lemons is in fact broke. Lemons has not made one false claim against anyone
 or entity, but several have been made against Lemons, her children and her company.

 Mr. Lee and Ms. Hickman have not appeared over 10 times, between 2000 to 2013, knowingly
 and willing with malicious intent Joe Lee did not appear 6 times when he was properly notified
 between 01-03-2012 to 08-09-2013.(Please note; Lemons did not appear one (1) time for a
 hearing she did not get notice of until the evening of the morning the hearing was scheduled,
 and lost our home because of. Please consider the notations of Judge Sharolyn Woods,
 informing she had notice in 2001 that the Defendants were served prior to the conducting of
 proceedings. Exhibit "A".

 Appellant request the First Appeal court to consider the Appellant is a victim of a conspiracy to
 imprison Lemons initiated by the Appellees, Joyce Hickman Lee and Joe Payton Lee's false
 claims, and false reports submitted to various government entities such as the FBI, The
 Attorney General, The Office of the Inspector General, The District Court 127th and the 151st,
 and the First Circuit Court of Appeals. The Appellees were both aware and Hickman was
 purchasing furniture on the date the judgment was rendered therefore she was not
 incarcerated as claimed by the Appellees, and it prove these Partners knowingly and willingly
 with malicious intent, intentionally disregarded the notices. Exhibit "B"

                                           CONCLUSION


Appellant has presented these issues from February 10, 2012 to December 02, 2013. The Final
 Decisions 1-7 listed below are the Appellants/ Lemons is requesting an Appeal on.

1.   Appellant received final decision from Judge R. K. Sandhill on August 09, 2013, and
Ordered a Writ of Attachment and or Bench Warrant for Mr. Joe Lee who was not
incarcerated.
2. On August 12, 2013, Judge Sandhill recused, himself with Motions pending and Order
signed August 14, 2013, transferred the case to the 151st, Judge Englehart.
3. On November 25, 2013, Order signed granting District County Motion to deny Appellant to
proceed as an Indigent.
4. Qn December 02, 2013, Order signed denying Lemons Motion for reconsideration for
Indigence and Motion for Entry of Oder.
5.   On December 02, 2013, Order sighed denying Sanctions, Default Judgment,
6.   On December 02, 2013, Order signed granting a Continuance for Bill of Review.

                                             PRAYER


Appellants request the courts to make a ruling on the issues presented in the Motion for Entry
of Order. The issues presented the factual occurrences beginning from January 03, 2012 to
December 02, 2013. The evidence exhibits submitted with this Support Affidavit, provethe
Appellees and parties who have acted in concertto injure Appellants and have aided Joyce
Hickman Lee and Joe Payton Lee with the illegal and prohibited actions performed to prevent
Lemons from collecting the Judgment debt that is owed by the Appellees, were performed
willingly and knowingly with malicious intent.